              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 GABRIEL GRIFFIN,

                      Plaintiff,
                                                    Case No. 20-CV-380-JPS-JPS
 v.

 LAURIE BONDAR, CATHY
 COULSON, DENISE TUTTLE, and                                      ORDER
 MATTHEW J. TORBENSON,

                      Defendants.


       Plaintiff, a prisoner proceeding pro se, filed a complaint on March 9,

2020 alleging violations of his constitutional rights when his term of

extended supervision was revoked in Wisconsin state court proceedings.

(Docket #1). On June 30, 2020, the Court screened the complaint pursuant

to 28 U.S.C. § 1915A and dismissed this action on the grounds that Plaintiff

had failed to state a claim. (Docket #8). On July 10, 2020, Plaintiff filed a

letter captioned “Error In Judgment,” which the Court now addresses as a

motion for reconsideration under Federal Rule of Civil Procedure 59(e).

(Docket #10). As such, the motion must be denied.

       Rule 59(e) permits a party to ask for alteration or amendment of a

judgment within twenty-eight days of the judgment’s issuance. Fed. R. Civ.

P. 59(e). Plaintiff’s motion was timely filed, and so the Court may consider

its merits. Nevertheless, the standard that Plaintiff must meet to have his

motion granted is steep. A Rule 59(e) motion may be granted only where

the movant clearly establishes: “(1) that the court committed a manifest

error of law or fact, or (2) that newly discovered evidence precluded entry




  Case 2:20-cv-00380-JPS Filed 02/12/21 Page 1 of 7 Document 32
of judgment.” Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939, 954 (7th Cir.

2013); Barrington Music Prods., Inc. v. Music & Arts Ctr., 924 F.3d 966, 968

(7th Cir. 2019); Cehovic-Dixneuf v. Wong, 895 F.3d 927, 932 (7th Cir. 2018)

(“District courts need not grant Rule 59(e) motions to advance arguments

or theories that could and should have been made before the district court

rendered a judgment.”) (emphasis added) (internal quotation omitted).

       In 2011, Plaintiff was convicted by a jury in state court of two

misdemeanors—criminal trespass to a dwelling and disorderly conduct.

On October 19, 2011, the trial judge imposed a bifurcated sentence, which

consisted of one-year incarceration and one-year extended supervision for

each offense, to operate consecutively. State of Wisconsin v. Gabriel Nmm

Griffin,   2011CF1746     (Milwaukee      Cnty.    Cir.   Ct.)   available   at

https://wcca.wicourts.gov (last visited Feb. 11, 2021). Plaintiff appealed, and

the Wisconsin Court of Appeals remanded Plaintiff’s case for resentencing

consistent with its interpretation of the bifurcation statute as it applied to

misdemeanors. State v. Griffin, 2013 WL 3884146, at *6–8 (Wis. Ct. App. July

30, 2013) (determining that a lower sentence would apply). However, the

Court of Appeals did not vacate the original sentence. Id. The case was

unpublished and was one of several inconsistent decisions addressing this

issue. Plaintiff appealed the Court of Appeals’ decision, and the Wisconsin

Supreme Court denied review. State v. Griffin, 842 N.W.2d 262 (Table) (Wis.

Dec. 16, 2013).

       On February 26, 2014, the Wisconsin Court of Appeals published an

opinion that made clear its position on bifurcated sentences for

misdemeanors. State v. Lasanske, 844 N.W.2d 417, 418 (Wis. Ct. App. 2014)

(three-judge decision which clarified law on the issue of bifurcated

sentences for misdemeanors with penalty enhancements). In the end,


                            Page 2 of 7
  Case 2:20-cv-00380-JPS Filed 02/12/21 Page 2 of 7 Document 32
Lasanske upheld the method by which Plaintiff was originally sentenced.

Accordingly, when Plaintiff appeared for resentencing on July 19, 2014, the

trial court re-instated his original sentence. It is unclear from the state court

docket whether Plaintiff appealed the trial court’s resentencing decision.

See State of Wisconsin v. Gabriel Nmm Griffin, 2011CF1746 (Milwaukee Cnty.

Cir. Ct.) available at https://wcca.wicourts.gov (last visited Feb. 11, 2021)

(noting postconviction discovery motions and appeals, but not explaining

the substance of either). It is clear, however, that Plaintiff’s appeals and

petitions for review to the Wisconsin Supreme Court—filed after his

resentencing—have all been denied. Id. Additionally, Plaintiff has filed

multiple habeas petitions challenging the sentence in federal court. See

Gabriel Griffin v. Timothy Douma, 13-CV-616-WEC (Docket #17) (dismissed

without prejudice for procedural default); Gabriel Griffin v. Michael

Hafemann, 15-CV-323-WCG (Docket #7) (dismissed for failure to state a

claim); Gabriel Griffin v. Sheriff Eric Severson, 17-CV-697-JPS, 17-CV-870-JPS

(Docket #5) (dismissed for failure to obtain permission from court of

appeals for successive habeas petition). Based on this information, it is also

clear that Plaintiff’s sentence in 2011CF1746 was never overturned.

       In November 2015, Plaintiff faced revocation of his term of extended

supervision, which he remained subject to in accordance with the terms of

his original sentence. Plaintiff argued that the Wisconsin Division of

Hearings and Appeals lacked authority to revoke his term of extended

supervision because Plaintiff had never been re-sentenced pursuant to the

Court of Appeals’ July 30, 2013 mandate. (Docket #1-8 at 2). The

administrate law judge (“ALJ”) dismissed this concern by noting that it

“lack[ed] the authority to void a facially valid order of the circuit court,”




                            Page 3 of 7
  Case 2:20-cv-00380-JPS Filed 02/12/21 Page 3 of 7 Document 32
and, therefore, was “unable to address the merits of the jurisdictional

argument.” (Id.)

       At issue in Plaintiff’s motion for reconsideration are the claims made

against two parole agents, Laurie Bondar (“Bondar”) and Denise Tuttle

(“Tuttle”). In his complaint, Plaintiff claims that, in 2015, Bondar

improperly revoked his parole after his term of extended supervision had

expired, in violation of his due process rights. (Docket #1 at 2). Similarly, he

claims that Tuttle improperly ignored his request to recalculate his

sentence, which resulted in his continued imprisonment “beyond the date

when plaintiff was entitled to be released” in violation of his due process

rights, among others. (Id. at 10-11). Both of Plaintiff’s claims against the

parole agents are based on his being incarcerated beyond what his sentence

allowed.

       The Court, in its screening order, found that the actions of Bondar

and Tuttle entitled them to absolute immunity. (Docket #8 at 5-6). The

Court dismissed the case for failure to state a claim accordingly. Plaintiff

now raises an issue with the level of immunity granted to the parole agents

in this case. (Docket #10 at 1-3). He argues that the parole agents are only

entitled to qualified immunity under Dawson v. Newman, 419 F.3d 656 (7th

Cir. 2005) and Wilson v. Kelkhoff, 86 F.3d 1438 (7th Cir. 1996), and therefore

the Court erred in dismissing his case. (Id. at 3; #10-1). Plaintiff’s reliance on

Dawson and Wilson is misplaced, as Dawson is readily distinguished and

Wilson supports the conclusion that Plaintiff has no claim.

       In Dawson, the state filed an amended notice of probation violation

against plaintiff, ten years after plaintiff was placed on three-years’

probation and eight years after an alleged probation violation. Dawson, 419

F.3d at 658. The circuit court revoked plaintiff’s probation and imposed a


                            Page 4 of 7
  Case 2:20-cv-00380-JPS Filed 02/12/21 Page 4 of 7 Document 32
six-year term of incarceration. Id. Plaintiff appealed, and the Indiana Court

of Appeals held that plaintiff’s “probation revocation was improper as it

occurred long after the term of probation had expired.” Id. at 658-59. The

case was remanded to the circuit court and the judge immediately entered

an order mandating that plaintiff be released. Id. at 659. Unfortunately, the

release order was never transmitted, and the plaintiff had no idea he was

supposed to be released. Id. The plaintiff was improperly kept in custody

for another 14 months. Id. When he was released, he was ordered to report

for parole supervision. Id. By then, the plaintiff had learned about the

Indiana Court of Appeals’ decision and the order mandating his release

over a year earlier. Id. Parole officers ignored the plaintiff’s protests that his

placement on supervision was improper due to these decisions. Id. The

Seventh Circuit stated that parole officers can be entitled to absolute

immunity “’for their activities that are analogous to those performed by

judges,’” such as “decision[s] to grant, revoke, or deny parole, or the

signing of an arrest warrant.” Id. at 662 (quoting Wilson, 86 F.3d at 1444).

However, the Seventh Circuit held that the parole officers in Dawson were

not engaged in acts that are analogous to those by judges. Id. Instead, the

parole officers were engaged in the ordinary duties in supervision of a

parolee, and therefore, not entitled to absolute immunity in the case. Id.

       In Wilson, the plaintiff refused to sign an agreement required by the

parole officer. Wilson, 86 F.3d at 1440. The parole officer presented the

plaintiff with the notice of charges recommending that the plaintiff’s

supervised release be revoked on the ground that he failed to sign the

agreement. Id. After a revocation hearing, the plaintiff’s supervised release

was revoked and he was required to remain in prison until the end of his

full sentence. Id. at 1441. When the plaintiff challenged this decision, the


                            Page 5 of 7
  Case 2:20-cv-00380-JPS Filed 02/12/21 Page 5 of 7 Document 32
parties disputed the level of immunity to which the probation officer was

entitled. Id. at 1445-46. In response, the Seventh Circuit stated that, “prior

to reaching the issue of qualified immunity, we must first determine

whether [plaintiff] proved a viable constitutional violation.” Id. at 1446. The

Seventh Circuit held that the plaintiff’s failure to sign the agreement is what

caused the revocation of his supervised release—not any unconstitutional

conduct by the parole officer. Id. at 1447. Thus, without an underlying

constitutional violation, the plaintiff could not state a claim against the

parole officer. See id.

       The core facts in this case are distinguishable from Dawson and

similar to Wilson. In contrast to Dawson, Plaintiff’s additional incarceration

was not improper or beyond what his sentence allowed. Instead, Plaintiff

was properly held in custody when his supervised release was revoked for

a period of time consistent with his sentence. In Dawson, the plaintiff was

subjected to a constitutional violation when he was kept in custody

improperly. However, Plaintiff’s situation is similar to Wilson. Like the

plaintiff in Wilson, Plaintiff never suffered a constitutional violation,

because he was never improperly incarcerated. Thus, based on Dawson and

Wilson, Plaintiff has failed to state a claim for a constitutional violation

against Bondar and Tuttle, and his claims against them were properly

dismissed.1

       It may be true that the parole agents in this case are only entitled to

qualified immunity for their actions. However, the Court need not dive into

the immunity issue because Plaintiff did not suffer a constitutional


       1 The screening order dismissed the case for failure to state a claim based
on immunity for the parole officers. Although the analysis is different, the outcome
is the same.


                            Page 6 of 7
  Case 2:20-cv-00380-JPS Filed 02/12/21 Page 6 of 7 Document 32
violation. See Wilson, 86 F.3d at 1446. Plaintiff’s claims are predicated on the

assumed fact that his sentence was invalid and should have been shorter in

accordance with the Court of Appeals’ decision. However, Plaintiff was

resentenced in 2014, and in accordance with Lasanske, he was resentenced

to the same terms as his original sentence. Plaintiff’s 2014 resentence was

never overturned or modified. Plaintiff was provided an opportunity to go

before an ALJ for a revocation hearing. The ALJ—not the parole agents—

made the decision regarding revocation and Plaintiff’s continued

incarceration. No constitutional violation transpired when Plaintiff’s

supervised release was revoked, as he was not held longer than his sentence

allowed. Because Plaintiff remained subject to the terms of his original

sentence, the actions by Bondar and Tuttle regarding revocation were

proper and constitutional. Plaintiff has failed to state a claim against Bondar

and Tuttle or any of the other Defendants in this case. Thus, the Court

properly dismissed the case for failure to state a claim.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion to alter or amend the Court’s

judgment (Docket #10) be and the same is hereby DENIED.

       Dated at Milwaukee, Wisconsin, this 12th day of February, 2021.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                            Page 7 of 7
  Case 2:20-cv-00380-JPS Filed 02/12/21 Page 7 of 7 Document 32
